UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K/A CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): March 29, 2013 New Source Energy Partners L.P. (Exact name of registrant as specified in its charter) Delaware 001-35809 38-3888132 (State or other jurisdiction of (Commission File Number) (IRS Employer incorporation) Identification No.) 914 North Broadway, Suite 230 Oklahoma City, Oklahoma (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (405) 272-3028 NOT APPLICABLE (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) This current report on Form 8-K/A ("Amendment No. 1") amends and supplements the Current Report on Form 8-K filed with the Securities and Exchange Commission (the "SEC") by New Source Energy Partners L.P. ("NSLP” or the “Partnership") on April 4, 2013 (the “Initial 8-K”) in connection with its acquisition on March 29, 2013 of certain oil and gas properties located in Oklahoma (the “Acquisition Properties”) from New Source Energy Corporation, a Delaware corporation, Scintilla, LLC, an Oklahoma limited liability company and W.K. Chernicky, LLC, an Oklahoma limited liability company. The Initial 8-K also stated that the required financial statements and pro forma financial information related to the Acquisition Properties would be filed by an amendment to the Initial 8-K. This Amendment No. 1 amends and supplements the Initial 8-K to provide certain financial statements and pro forma financial information as described in Items 9.01(a) and 9.01(b). No other amendments are being made to the Initial 8-K. Item 9.01 Financial Statements and Exhibits. (a)Financial statements of businesses acquired. The audited statements of revenues and direct operating expenses, including notes thereto, for the Acquisition Properties for the years ended December 31, 2011 and 2012 and the independent registered public accounting firm's report related thereto, are attached hereto as Exhibit 99.1. (b)Pro forma financial information. The unaudited pro forma combined balance sheet at December 31, 2012 which gives effect to the acquisition of the Acquisition Properties and the unaudited combined pro forma statement of operationsfor the year ended December 31, 2012 which gives effect to the acquisition of the Acquisition Properties, are attached hereto as Exhibit 99.2. (c)Exhibits. Exhibit Number Description Consent of Independent Registered Public Accounting Firm- BDO USA, LLP 99.1 The audited statements of revenues and direct operating expenses, including the notes thereto, for theyears ended December 31, 2011 and 2012 of the Acquisition Properties. The unaudited pro forma combined balance sheet at December 31, 2012 and the unaudited combined proforma statement of operations for the year ended December 31, 2012. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. New Source Energy Partners L.P. By: New Source Energy Partners L.P., its General Partner /s/ Kristian B. Kos Kristian B. Kos President and Chief Executive Officer Date: June 14, 2013 EXHIBIT INDEX Exhibit Number Description Consent of Independent Registered Public Accounting Firm- BDO USA, LLP 99.1 The audited statements of revenues and direct operating expenses, including the notes thereto, for theyears ended December 31, 2011 and 2012 of the Acquisition Properties. The unaudited pro forma combined balance sheet at December 31, 2012 and the unaudited combined proforma statement of operations for the year ended December 31, 2012.
